EXHIBIT 10.10
TOREADOR RESOURCES CORPORATION
2008 DISCRETIONARY EMPLOYEE BONUS POLICY
     This Toreador Resources Corporation Discretionary Employee Bonus Policy
(this “Policy”) provides an additional incentive to certain employees of
Toreador Resources Corporation (the “Corporation”) and its subsidiaries, based
upon any combination of objective corporate, divisional, group, and/or local
facility and/or individual performance measures, including, without limitation,
reserve related, production related, G&A related, Sarbanes-Oxley related and
Stock Price performance related objectives throughout each fiscal year.
     1. For each fiscal year, the Compensation Committee (the “Committee”) of
the Corporation’s Board of Directors, subject to approval by the Board, may
establish performance objectives and goals that if achieved will trigger the
payment of bonuses to eligible employees of the Corporation (these triggers are
referred to herein as the “Bonus Triggers”). The Bonus Triggers for each year
shall be established by the Committee during the first quarter of each fiscal
year, and shall be set forth in the Resolution entitled Discretionary Employee
Bonus Policy to this Policy. The Bonus Triggers may be based on any combination
of objective corporate, divisional, group, and/or local facility and/or
individual performance measures, including, without limitation, reserve related,
production related, G&A related, Sarbanes-Oxley related, and Stock Price
performance related objectives throughout the year.
     2. The Committee may also establish for each eligible employee a target
bonus amount payable upon achievement of each Bonus Trigger. At the end of each
fiscal year to which the Bonus Triggers relate, the Committee, or its delegate,
shall determine if, and to what extent, the Bonus Triggers have been met for
each eligible employee. Notwithstanding the foregoing, the Committee, in its
sole and absolute discretion, shall have the authority to apply a 25%
discretionary factor in determining each employee’s bonus to reflect individual
and/or corporate performance or to apply any other objective or subjective
criteria the Committee deems appropriate. The Committee may, but shall not be
required to, consider the recommendations of the CEO or an employee’s supervisor
or other members of management of the Corporation regarding an employee’s
performance during a fiscal year when determining the amount of any bonus
payable under this Policy. Bonuses may be paid in the form of cash or equity, or
any combination thereof, as approved by the Committee, in its sole and absolute
discretion.
     3. Awards may be made to eligible employees by the Committee for a fiscal
year, but no eligible employee is assured of receiving any bonus and an eligible
employee’s receipt of a bonus for one fiscal year does not assure receipt of a
bonus in any future fiscal years. All employees are eligible to participate in
the bonus program described in this Policy.
The Corporation, in its sole and absolute discretion, reserves the right to
modify, amend, or terminate this Policy at any time and for any reason.

